                                          Case 4:20-cv-06752-JSW Document 29 Filed 01/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MONOLITHIC POWER SYSTEMS, INC.,                    Case No. 20-cv-06752-JSW
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                   9                                                        Re: Dkt. No. 28
                                  10     WEI DONG, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 12, 2021, Plaintiff filed its opposition to Defendants’ motion to dismiss and

                                  14   filed separate objections to Defendants’ request for judicial notice. Plaintiff is HEREBY

                                  15   ORDERED TO SHOW CAUSE why the Court should not strike those objections. See Northern

                                  16   District Civil Local Rule 7-3(a); Civil Standing Order 7. Plaintiff’s response to this Order to

                                  17   Show Cause shall be due by January 22, 2021.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 15, 2021

                                  20                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
